Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION


1.	Applicant’s election of claims 11-19  drawn to a system   for continuing prosecution   with traverse in the communication with the Office on 07/19//2022 is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
The traversal is on the ground(s) that see the election paper. This is not found persuasive  because while species I is directed to a method , species II is directed to a system 
The requirement is still deemed proper and is therefore made FINAL.
Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
Furthermore, Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

                                       Claim Rejections - 35 USC § 101
2.	The following is a quotation from 35 U.S.C. 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 11-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 The Guidelines published in the Federal Register notices titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), July 2015 Update on Subject Matter Eligibility (80 FR 45429) and May 2016 Subject Matter Eligibility Update (FR 27381), and  2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follow the framework applied in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 US (2012) (Mayo) which articulates the following test to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter: 
(2a) Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions); and 
(2b): Do the claims recite additional elements that amount to significantly more than the judicial exception?
The only change from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) compared with May 2016 Subject Matter Eligibility Update (FR 27381), is step (2a) that have prong one and prong two analysis instead of just one step analysis.
With regard to claim 11, claim 11 recite an abstract idea of theoretical, computational studies of a system to generate phase diagram for metastable material.  
Although Applicant claimed a system of computational studies  a thorough analysis of claim 11 reveals that claim 11  is directed executing an abstract idea of computer program algorithm of a system, comprising:
one or more processors configured to access at least one parameter of a material;
generate a plurality of structures of the material using the at least one parameter;
determine a state of each structure of the plurality of structures using the at least one parameter;
determine a difference between the state of each structure of the plurality of structures and a ground state value;
evaluate a convergence condition responsive to determining the difference between the state of each structure of the plurality of structures and the ground state value; and	
output at least one structure of the plurality of structures responsive to the convergence condition being satisfied.
Therefore, claim 11 still fall into the category of an abstract idea and therefore not eligible for a Patent under section 101 of the Patent laws.
Note that all the dependent claims 12-19   add nothing more than data collecting and data manipulations and when viewed as whole, add nothing more than the judicial exception of and therefore claims 11-19 are ineligible.

4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897